Citation Nr: 1220252	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  03-25 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a left knee disability, rated as 10 percent disabling from January 20, 1999, and 20 percent disabling from May 14, 2002.  

2.  Entitlement to a disability rating in excess of 30 percent disabling for a left knee disability from January 18, 2008. 

3.  Entitlement to a separate disability rating for a left knee surgical scar.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously denied the issues currently on appeal in a December 2010 decision.  Thereafter, the Veteran appealed her claims to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2011, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (Joint Motion).  The parties agreed that the Board erred in its December 2010 decision by failing to provide adequate reasons and bases to support its decision.  Specifically, the parties concluded that the Board failed to properly consider favorable evidence reflecting the severity of the Veteran's left knee disability and any functional limitations due to the factors set out in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Court granted the parties' Joint Motion in a September 2011 Order and remanded the appeal to the Board.

As noted in the discussion below, the issue of entitlement to a separate rating for a surgical scar on the left knee has been raised by the record and is a separate disability arising from a service-connected disability.  Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25 (2011; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  As discussed in the Remand section below, the scar and its effect on the Veteran's left knee have not yet been addressed by VA. 

The issues of an increased rating for the left knee disability in excess of 30 percent disabling for a left knee disability from January 18, 2008, and a separate rating for a residual left knee scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the preponderance of the evidence dated from January 20, 1999, to January 17, 2008, shows that the Veteran's left knee symptomatology more closely approximated severe recurrent subluxation or lateral instability; arthritis of the left knee was not demonstrated.


CONCLUSION OF LAW

From January 20, 1999, to January 17, 2008, the criteria for a 30 percent disability rating for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 3.7, 4.10, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to increased ratings for the Veteran's service-connected left knee disability, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2002 and July 2006 of the criteria for establishing increased disability ratings, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates in a June 2008 Supplemental Statement of the Case (SSOC).  These letters, along with June 2008 SSOC, accordingly addressed all notice elements.  While the July 2006 letter and June 2008 SSOC were provided to the Veteran following the initial adjudication of her claim by the AOJ/RO in August 2000, her claim was readjudicated by way of the SSOC issued in June 2010.  Nothing more was required.  It follows that the aforementioned notice letters and SSOCs went above and beyond what was necessary.

VA also has a duty to assist a Veteran in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained service treatment records, VA treatment records, and the records associated with the Veteran's private medical treatment.  The Veteran submitted written statements discussing her contentions.  No additional outstanding evidence has been identified.

VA examinations and opinions with respect to the issue on appeal were obtained in May 2000, November 2002, and January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2000 and November 2002 VA examinations are adequate, as they constitute full clinical assessments of the issue on appeal.  Similarly, the January 2008 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file and clinical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Acknowledgement is given to the argument of the Veteran's representative in the March 2012 Written Brief Presentation that the May 2000, November 2002, and January 2008 VA examinations are inadequate for rating purposes.  Specifically, it was noted that the May 2000 examiner did not comment on the factors regarding additional limitations as set out in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The representative also asserted that the November 2002 and January 2008 VA examiners did not adequately and/or clearly address all of the DeLuca factors in their assessments of the Veteran.  Although the May 2000 VA examination report does not include an explicit discussion of the DeLuca factors, the Board highlights that the examiner consider the Veteran's competent reports of her left knee symptomatology and noted that there was objective evidence of painful motion (which is one of the factors to be considered under DeLuca).  Moreover, the Veteran was afforded subsequent examinations in November 2002 and January 2008, during which the examiners explicitly commented on their findings with regards to the DeLuca factors found on examination.  The Board finds that the VA examinations, collectively, are adequate in order to evaluate the Veteran's service-connected left knee disability, as they include interviews with the Veteran and full physical examinations addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Maurehan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims that her left knee disability is more severe than what is reflected by the currently assigned disability ratings.  By way of brief history, the Veteran was granted service connection for her left knee disability in a January 1992 rating decision.  A 10 percent rating was assigned, effective from November 28, 1991.  In January 1999, the Veteran filed a claim seeking an increased rating for her left knee disability.  Thereafter, in a December 2002 rating decision, the RO assigned a 20 percent rating for her left knee disability, effective from May 14, 2002.

The Veteran's left knee disability has been rated under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's left knee disability may also be rated under various other diagnostic codes, including the following:

Diagnostic Code 5010 concerns evaluation as degenerative arthritis.  Degenerative arthritis established by X-ray findings is evaluated under Diagnostic Code 5003, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion and Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees and a 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Several other Diagnostic Codes pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  Diagnostic Code 5258 provides for a 20 percent rating while Diagnostic Code 5259 provides for a 10 percent rating.

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and subluxation/instability or cartilage impairment of the same knee under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997) 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Turning to the facts of the case, the severity of the Veteran's left knee was assessed during a May 2000 VA examination.  The Veteran essentially reported that she continued to experience left knee symptomatology following an in-service injury, and left knee arthroscopy.  Her symptoms at that time were reported as constant pain, weakness, stiffness, recurrent subluxation, swelling, inflammation, dislocation, locking, and a lack of endurance; she characterized her symptoms as horrible and excruciating.  The Veteran's condition was aggravated by the weather, prolonged standing, sitting, bending, and walking, and exercise.  She reported that she limped most of the time.  The physical examination revealed that the Veteran walked with a normal gait, without the use of an assistive device.  There was some limitation of standing and walking due to pain.  The examination of the left knee was negative for evidence of heat, swelling, or redness.  Tenderness was noted upon palpation of the patella.  The Veteran demonstrated left knee flexion to 120 degrees, with pain beginning at 10 degrees, and left knee extension to 0 degrees.  Drawer and McMurray's tests were normal and there were no constitutional signs of arthritis noted.  The associated X-ray examination revealed a normal left knee.  The Veteran was diagnosed with left patella lateral subluxation, status post arthroscopy.  The examiner highlighted the Veteran's subjective complaints of swelling and left knee pain, and the objective findings of pain on flexion, and tenderness to palpation of the left patella.

In November 2002, the Veteran underwent a second VA examination to assess the severity of her left knee disability.  She reported having continuing knee pain.  During the physical examination, she demonstrated full squatting capability.  Her left knee flexion was to 150 degrees and her left knee extension was to 0 degrees.    The examination revealed hypermobility of the left knee attachments of the patella and patellar grinding, without evidence of crepitus.  Pain was noted on the articular surface of the patella.  Following the examination, the diagnosis was unstable left patella.  With regards to the DeLuca criteria, the examiner noted that the Veteran experienced pain after repeated motion of her knee, but without a decrease in her range of motion.  He also noted that she lacked endurance in her knee.  The examiner concluded that the Veteran was able to perform activities of daily living.

The claims file includes an August 2003 private examination report that documents the Veteran's report of knee pain and a past medical history significant for a diagnosis of chondromalacia of the knees.  On the physical examination, she ambulated favoring her right lower extremity, without the use of an assistive device.  The Veteran was able to walk on her toes and heels, with some difficulty, and to perform a partial squat.  There was no evidence of active inflammation or effusion of her joints.  Range of motion testing revealed left knee flexion to 125 degrees and left knee extension to 0 degrees.  The associated radiological examination of the left knee was essentially negative.  The Veteran was diagnosed with chronic left knee pain, rule out degenerative joint disease, "R/P torn meniscus."  

The Veteran's left knee disability was further assessed during an August 2004 private consultation.  Reportedly, she experienced left knee pain with standing and walking.  The Veteran also reported having back and bilateral foot pain, and indicated that she used a cane to assist with ambulation.  The Veteran was observed to ambulate without a limp on the physical examination and was able to take a few steps on her toes and heels.  There was no evidence of effusion or instability.  On the range of motion testing, the Veteran demonstrated left knee flexion to 130 degrees and extension to 0 degrees.  The Veteran indicated that she had pain on movement.  The associated X-ray examination was negative for any left knee pathology.  The Veteran was diagnosed with status post left knee arthroscopy.         

VA medical records dated throughout the pendency of the appeal document the treatment of Veteran's left knee symptomatology.  As reflected in these records, she was diagnosed with knee arthralgia in January 2003 and was noted to have chronic knee pain, described as stable, in September 2004.  The Veteran demonstrated full range of motion in all extremities during a May 2005 physical examination.   A March 2006 physical examination was negative for evidence of crepitus in her knees.

On January 17, 2008, the Veteran underwent an additional VA examination for her left knee disability.  She described her symptomatology as pain, stiffness, weakness, decreased speed of motion, episodes of locking, swelling, and tenderness.  Flare-ups of her symptoms reportedly occurred weekly, and were precipitated by weather changes, and prolonged walking or standing.  The physical examination revealed that the Veteran walked with a normal gait.  There was no evidence of abnormal weight bearing or inflammatory arthritis.  Crepitus, tenderness, and guarding of movement were observed with respect to the left knee.  Additional findings included instability of the knee, subpatellar tenderness, and tenderness over the medical meniscus.  Range of motion of the left knee was reported as flexion from 0 to 140 degrees and extension to 0 degrees.  There was objective evidence of pain with active motion of the left knee and following repetitive motion.  However, there were no additional limitations of the Veteran's range of motion following repetitive testing.  The examination was negative for evidence of ankylosis of the joint.  An associated X-ray examination showed a normal left knee.  The Veteran was diagnosed with left patellofemoral syndrome; the problem associated with this diagnosis was identified as left patella lateral subluxation.  The examiner noted that the Veteran was not employed, but that her left knee disability had a moderate impairment on her usual occupation as a computer technologist.  The Veteran's left knee disability had a moderate affect on some of her daily activities. 

Having reviewed the evidence of record, the Board finds that a maximum, 30 percent rating is warranted for the Veteran's left knee disability under Diagnostic Code 5257 from January 20, 1999, to January 17, 2008.  As described above, the evidence of record indicates that the Veteran's left knee disability has been manifested by subjective complaints of pain, weakness, stiffness, tenderness, recurrent subluxation, and episodes of flare-ups.  She has reported having difficulty with walking, standing, sitting, bending, and exercise due to her left knee.  The Board finds the Veteran's reports describing her symptomatology to be credible and highlights that there is no contradictory evidence of record.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Additionally, while the May 2000 VA examination and August 2004 private examination were negative for objective evidence of instability, the November 2002 and January 2008 VA examinations revealed evidence of hypermobility, crepitus, grinding, and instability of the left knee joint.  In light of the Veteran's credible reports of instability and functional limitations, combined with the medical findings of the November 2002 and January 2008 VA examinations, the evidence of record indicates that the Veteran's left knee disability more closely approximates the criteria for severe recurrent subluxation and lateral instability.  Thus, giving the Veteran the benefit of the doubt, a 30 percent evaluation, the maximum rating possible under Diagnostic Code 5257, is granted from January 20, 1999, to January 17, 2008.

Here, the Board highlights that a 30 percent rating is the maximum rating allowable under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Thus, a disability rating in excess of this amount cannot be assigned under this diagnostic code.

The Board, however, has considered whether a higher or separate rating is warranted for the left knee disability based on additional diagnostic codes.  

The Board has considered whether a higher rating is warranted under Diagnostic Codes 5260 and 5261 based on evidence of a limitation of motion of the Veteran's left knee.  In this regard, the Board notes that 30 percent is the maximum disability rating assignable under these diagnostic codes.  Thus, although the Veteran may experience some limitation of motion of her left knee, a higher rating in excess of 30 percent is not available under either Diagnostic Codes 5260 or 5261.  

The Board similarly finds that a separate rating is not warranted under Diagnostic Codes 5003, 5010, 5260, and 5261 for a limitation of motion with arthritis.  As explained above, for knee disabilities rated under Diagnostic Code 5257, a separate rating may be assigned where there is some limitation of motion, albeit noncompensable, when there is X-ray evidence of arthritis.  See VAOPGCPREC 9-98.  The Veteran underwent multiple X-ray examinations during this period on appeal and all of these examinations were negative for evidence of arthritis.  As there is no evidence of arthritis in this case, there is no basis to assign a separate rating under these diagnostic codes.  Moreover, the Veteran's subjective complaints of a limitation of motion are contemplated in the assigned 30 percent rating.  As such, to assign a separate 10 percent rating under Diagnostic Code 5003 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.414; Esteban, supra.  Consequently, she is not entitled to a separate rating under Diagnostic Code 5003.

Further, a disability rating in excess of 30 percent disabling for the left knee disability is not warranted for functional loss due to weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board notes that because Diagnostic Code 5257 is not predicated on a limitation of motion, the DeLuca criteria are inapplicable to this diagnostic code.  With regards to Diagnostic Codes 5260 and 5261 based on a limitation of motion, the Board notes that VA is required to take pain symptoms and weakness into account, to the extent they are supported by adequate pathology, particularly in ratings involving limitation of range of motion.  38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. at 204-06; VAGCOPPREC 9-98 (Aug. 14, 1998).  The Board acknowledges the Veteran's reports of increased left knee symptomatology with activity, her reports of left knee pain, as well as the objective medical evidence indicating a limitation of motion due to pain.  However, the Board again highlights that a evaluation higher than the 30 percent rating assigned herein is not permissible under either Diagnostic Code 5260 or 5261.  As such, a disability rating in excess of 30 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. 202.

The Board has also considered whether separate or increased ratings are warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of acquired or traumatic genu recurvatum to warrant a rating under Diagnostic Code 5263.

In reaching the above determinations with regards to the Veteran's increased rating claim, the Board has considered the Veteran's statements that she experienced pain and difficulty with prolonged walking and standing, bending, and physical activity due to her left knee disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report her symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disability are evaluated, more probative than the Veteran's assessment of the severity of her left knee disability.  See Cartright, 2 Vet. App. at 25.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for her left knee could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Rating Schedule provides for higher ratings, but as has been explained thoroughly herein, the rating assigned herein adequately describes the severity of the Veteran's symptoms for this disability during the identified period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Additionally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable due to her service-connected left knee.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the evidence of record supports of the assignment of 30 percent ratings for the Veteran's left knee disability.  As there appears to be no identifiable periods during this period on appeal during which the disability manifested symptoms meriting disability ratings in excess of the ratings assigned herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.  The Veteran has been assigned a 30 percent rating from the date that she filed her claim on January 20, 1999, until January 17, 2008, and thus, the Board need not address the effective date of the disability rating assigned herein. 


ORDER

From January 20, 1999, a 30 percent disability rating for a left knee disability  is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims, namely:  Entitlement to an increased rating for the left knee disability in excess of 30 percent disabling for a left knee disability from January 18, 2008, and a separate rating for a residual left knee scar.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In a March 2012 Written Brief Presentation, the Veteran's accredited representative essentially asserted that the evidence of record does not fully reflect the current severity of the Veteran's left knee disability.  Her representative noted that the Veteran was last afforded a VA examination in January 2008 and highlighted that she continues to experience left knee symptomatology, all of which he argued was not adequately reflected in the current medical evidence of record.  Thus, the Veteran, by way of her representative, has essentially claimed that her left knee disability has gotten worse since she was last afforded a VA examination.

In light of the fact that the Veteran's most recent VA examination for her service-connected left knee disability occurred on January 17, 2008, and her assertion that this disability is more severe than previously determined, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, the January 2008 examination is over four years old and is therefore too remote in time from which to evaluate the current severity of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of her service-connected left knee disability.  Thus, the Board has no choice and must remand her remaining claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).
 
In addition, and as raised by the Veteran's representative in the March 2012 Written Brief Presentation, the Board acknowledges that the VA has not considered whether a separate rating should be assigned for any additional disability due to the residual scar from the Veteran's left knee surgery.  The May 2000 VA examination report shows the presence of a surgical scar on the Veteran's left patella.  Although the Veteran has not expressly complained of any symptomatology arising from her scar, whether a separate rating is warranted for the surgical scar on her left knee is an issue that has been reasonable raised by the record.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  On remand, the RO should consider whether a separate rating should be assigned for any additional disability due to the Veteran's left knee surgical scar.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ensure that all available, non-duplicative, VA and private treatment records are associated with the claims folder.

2.  After associating any pertinent, outstanding records, the RO shall schedule the Veteran for an appropriate VA examinations to assess the severity of her service-connected left knee disability and residual surgical scar.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examinations.

The examiner must conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified) in conjunction with conducting the examination of the Veteran.  The examiner must record the Veteran's report of her pain and limitation of motion of her left knee.  The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion) due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In doing so, the examiner must acknowledge the Veteran's report of pain and estimate her pain-free left knee flexion and extension, both on examination, during the normal course of her typical day, as well as during periods of flare-up.

The examiner must also acknowledge and discuss any reports or evidence of left knee instability and describe the nature and severity of any instability found to be present (e.g. slight, moderate, or severe), and whether there are episodes of locking.  

Additionally, the examiner must identify and describe any residual scars associated with the Veteran's left knee surgery.  The examiner shall indicate with respect to any identified left knee surgery scar, whether the scar is deep (i.e., associated with underlying soft tissue damage) or superficial (i.e., not associated with underlying soft tissue damage); whether the scar causes limited motion (and, if so, the extent to which it does); whether the scar is unstable (i.e., whether there is frequent loss of covering of skin over the scar); whether the scar is painful on examination; and whether the scar is otherwise causative of limitation of function.

All findings and conclusions should be set forth in a legible report.  
 
3.  Thereafter, the RO shall review the Veteran's claims file to ensure that the foregoing development has been completed in full and determine whether any additional development is needed.  The RO shall complete any additional development deemed necessary prior to any further adjudication of the claims.

4.  Upon completion of the foregoing, the RO shall readjudicate the Veteran's claims for an increased rating for her left knee disability from January 18, 2008, to the present, and the claim for a separate rating for a residual left knee surgical scar.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


